                 Case 21-50236-KBO   Doc 7-1   Filed 07/06/21   Page 1 of 3




                             EXHIBIT 1 TO ORDER




DOCS_DE:235155.1 57095/002
                   Case 21-50236-KBO                 Doc 7-1         Filed 07/06/21           Page 2 of 3




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE
    In re:                                                                      Chapter 7

    BAYOU STEEL BD HOLDINGS, LLC, et al.,1                                      Case No. 19-12153 (KBO)

                                     Debtors.                                   (Jointly Administered)

    GEORGE L. MILLER, in his capacity as Chapter 7                              Adv. Proc. No. 21-50236 (KBO)
    Trustee of BAYOU STEEL BD HOLDINGS, L.L.C.,
    et al.,

                                    Plaintiff,

    vs.

    XPRESS RECYCLING, INC.,

                                    Defendant.

                  STIPULATION REGARDING APPOINTMENT OF MEDIATOR

                    Plaintiff, George L. Miller in his capacity as chapter 7 trustee of Bayou Steel BD

Holdings, L.L.C., et al., (the “Plaintiff”), for the estates of the above-captioned debtors (the

“Debtors”) in the above-captioned cases pending under chapter 7 of title 11 of the United States

Code (the “Bankruptcy Code”), by and through his undersigned counsel and defendant Xpress

Recycling, Inc. on (the “Defendant,” and together with Plaintiff, the “Parties”), enter into this

Stipulation Regarding Appointment of Mediator (the “Stipulation”) and hereby stipulate and

agree as follows:

             1.     Connor Bifferato shall be appointed as the mediator (the “Mediator”) in this

adversary proceeding.

             2.     The mediation shall be conducted in accordance with the Local Rules of



1 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number, are
Bayou Steel BD Holdings, L.L.C., a Delaware limited liability company (1984), BD Bayou Steel Investment, LLC, a Delaware
limited liability company (1222), and BD LaPlace, LLC, a Delaware limited liability company (5783).


DOCS_DE:235155.1 57095/002                                      1
                 Case 21-50236-KBO    Doc 7-1      Filed 07/06/21   Page 3 of 3




Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the District of

Delaware and/or otherwise as may be agreed by the Parties and the Mediator. The Parties will

select a date for commencement of the mediation.

Dated: July 6, 2021                     PACHULSKI STANG ZIEHL & JONES LLP

                                         /s/ Peter J. Keane
                                         Bradford J. Sandler (DE Bar No. 4142)
                                         Andrew W. Caine (CA Bar No. 110345)
                                         Peter J. Keane (DE Bar No. 5503)
                                         919 North Market Street, 17th Floor
                                         P.O. Box 8705
                                         Wilmington, Delaware 19899-8705 (Courier 19801)
                                         Telephone: (302) 652-4100
                                         Facsimile: (302) 652-4400
                                         Email: bsandler@pszjlaw.com
                                                    acaine@pszjlaw.com
                                                    pkeane@pszjlaw.com

                                        Counsel to Plaintiff George L. Miller,
                                        Chapter 7 Trustee

                                        and

                                        MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                        /s/ Donna L. Culver____________________
                                        Donna L. Culver (No. 2983)
                                        1201 North Market Street
                                        P. O. Box 1347
                                        Wilmington, DE 19801
                                        Telephone: (302) 658-9200
                                        Facsimile: (302) 658-3989
                                        Email: dculver@mnat.com

                                        Counsel to Defendant




DOCS_DE:235155.1 57095/002                    2
